JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00380-CR

                           NITEROI D. THOMAS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

          Appeal from the 21st District Court of Lee County (Tr. Ct. No. 8047)

      Appellant, Niteroi D. Thomas, has neither paid nor made arrangements to pay the
fee for preparing the clerk’s record. After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed for want of prosecution.

      It is further ORDERED that this decision be certified below for observance.


Judgment rendered October 15, 2015.
Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.